UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-PX Annual Report of Proxy Voting Record of Registered Management Investment Company Investment Company Act file number: 811-4338 EAGLE CAPITAL APPRECIATION FUND (Exact name of Registrant as Specified in Charter) 880 Carillon Parkway St. Petersburg, FL 33716 (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code: (727) 567-8143 RICHARD J. ROSSI, PRESIDENT 880 Carillon Parkway St. Petersburg, FL 33716 (Name and Address of Agent for Service) Copy to: FRANCINE J. ROSENBERGER, ESQ. K&L Gates, LLP 1treet, NW Washington, D.C.20006 Date of fiscal year end: October 31 Date of Reporting Period: July 1, 2009 to June 30, 2010 Item 1. Proxy Voting Record. Eagle Capital Appreciation Fund Name (Fund Name) Cusip Symbol Desc (Company Name) Meeting Date Issue (What Issue was voted on?) Was this a Shareholder (S), Mgmt (M), or Issuer (I) Proposal? Was the Fund Vote "with" or "against" Management recommendation How "The Fund" cast its vote Eagle Capital Appreciation Fund RIM Research In Motion Ltd 7/14/2009 Elect Directors M With For Eagle Capital Appreciation Fund RIM Research In Motion Ltd 7/14/2009 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration M With For Eagle Capital Appreciation Fund ERTS Electronic Arts Inc. 7/29/2009 Elect Directors (Bundled) M With For Eagle Capital Appreciation Fund ERTS Electronic Arts Inc. 7/29/2009 Approve Stock Option Exchange Program M With For Eagle Capital Appreciation Fund ERTS Electronic Arts Inc. 7/29/2009 Amend Omnibus Stock Plan M With For Eagle Capital Appreciation Fund ERTS Electronic Arts Inc. 7/29/2009 Amend Qualified Employee Stock Purchase Plan M With For Eagle Capital Appreciation Fund ERTS Electronic Arts Inc. 7/29/2009 Ratify Auditors M With For Eagle Capital Appreciation Fund 68389X105 ORCL Oracle Corp. 10/7/2009 Elect Directors (Bundled) M Against Split Eagle Capital Appreciation Fund 68389X105 ORCL Oracle Corp. 10/7/2009 Approve Executive Incentive Bonus Plan M With For Eagle Capital Appreciation Fund 68389X105 ORCL Oracle Corp. 10/7/2009 Ratify Auditors M With For Eagle Capital Appreciation Fund 68389X105 ORCL Oracle Corp. 10/7/2009 Amend Articles/Bylaws/Charter Call Special Meetings S Against For Eagle Capital Appreciation Fund 68389X105 ORCL Oracle Corp. 10/7/2009 Advisory Vote to Ratify Named Executive Officers' Compensation S Against For Eagle Capital Appreciation Fund 68389X105 ORCL Oracle Corp. 10/7/2009 Stock Retention/Holding Period S Against For Eagle Capital Appreciation Fund PG The Procter & Gamble Company 10/13/2009 Elect Directors (Bundled) M With For Eagle Capital Appreciation Fund PG The Procter & Gamble Company 10/13/2009 Ratify Auditors M With For Eagle Capital Appreciation Fund PG The Procter & Gamble Company 10/13/2009 Amend Code of Regulations M With For Eagle Capital Appreciation Fund PG The Procter & Gamble Company 10/13/2009 Approve Omnibus Stock Plan M With For Eagle Capital Appreciation Fund PG The Procter & Gamble Company 10/13/2009 Provide for Cumulative Voting S With Against Eagle Capital Appreciation Fund PG The Procter & Gamble Company 10/13/2009 Advisory Vote to Ratify Named Executive Officers' Compensation S Against For Eagle Capital Appreciation Fund COH Coach, Inc. 11/5/2009 Elect Directors (Bundled) M With For Eagle Capital Appreciation Fund COH Coach, Inc. 11/5/2009 Amend Omnibus Stock Plan M With For Eagle Capital Appreciation Fund COH Coach, Inc. 11/5/2009 Report on Ending Use of Animal Fur in Products S With Against Eagle Capital Appreciation Fund MSFT Microsoft Corporation 11/19/2009 Elect Directors (Bundled) M With For Eagle Capital Appreciation Fund MSFT Microsoft Corporation 11/19/2009 Ratify Auditors M With For Eagle Capital Appreciation Fund MSFT Microsoft Corporation 11/19/2009 Permit Right to Call Special Meeting M With For Eagle Capital Appreciation Fund MSFT Microsoft Corporation 11/19/2009 Advisory Vote to Ratify Named Executive Officers' Compensation M With For Eagle Capital Appreciation Fund MSFT Microsoft Corporation 11/19/2009 Adopt Principles for Health Care Reform S With Against Eagle Capital Appreciation Fund MSFT Microsoft Corporation 11/19/2009 Report on Charitable Contributions S With Against Eagle Capital Appreciation Fund 92826C839 V Visa Inc. 1/20/2010 Elect Directors M With For Eagle Capital Appreciation Fund 92826C839 V Visa Inc. 1/20/2010 Ratify Auditors M With For Eagle Capital Appreciation Fund 22160K105 COST Costco Wholesale Corporation 1/28/2010 Elect Directors M With For Eagle Capital Appreciation Fund 22160K105 COST Costco Wholesale Corporation 1/28/2010 Amend Omnibus Stock Plan M With For Eagle Capital Appreciation Fund 22160K105 COST Costco Wholesale Corporation 1/28/2010 Ratify Auditors M With For Eagle Capital Appreciation Fund AAPL Apple Inc. 2/25/2010 Elect Directors M With For Eagle Capital Appreciation Fund AAPL Apple Inc. 2/25/2010 Amend Omnibus Stock Plan M With For Eagle Capital Appreciation Fund AAPL Apple Inc. 2/25/2010 Amend Non-Employee Director Omnibus Stock Plan M With For Eagle Capital Appreciation Fund AAPL Apple Inc. 2/25/2010 Advisory Vote to Ratify Named Executive Officers' Compensation M With For Eagle Capital Appreciation Fund AAPL Apple Inc. 2/25/2010 Ratify Auditors M With For Eagle Capital Appreciation Fund AAPL Apple Inc. 2/25/2010 Prepare Sustainability Report S With Against Eagle Capital Appreciation Fund AAPL Apple Inc. 2/25/2010 Establish Other Board Committee S With Against Eagle Capital Appreciation Fund QCOM QUALCOMM Incorporated 3/2/2010 Elect Directors M With For Eagle Capital Appreciation Fund QCOM QUALCOMM Incorporated 3/2/2010 Amend Omnibus Stock Plan M With For Eagle Capital Appreciation Fund QCOM QUALCOMM Incorporated 3/2/2010 Ratify Auditors M With For Eagle Capital Appreciation Fund SLB Schlumberger Ltd. 4/7/2010 Elect Directors M With For Eagle Capital Appreciation Fund SLB Schlumberger Ltd. 4/7/2010 Adopt and Approve Financials and Dividends M With For Eagle Capital Appreciation Fund SLB Schlumberger Ltd. 4/7/2010 Approve 2010 Omnibus Stock Incentive Plan M With For Eagle Capital Appreciation Fund SLB Schlumberger Ltd. 4/7/2010 Amend Qualified Employee Stock Purchase Plan M With For Eagle Capital Appreciation Fund SLB Schlumberger Ltd. 4/7/2010 Ratify PricewaterhouseCoopers LLP as Auditors M With For Eagle Capital Appreciation Fund NTRS Northern Trust Corporation 4/20/2010 Elect Directors M With For Eagle Capital Appreciation Fund NTRS Northern Trust Corporation 4/20/2010 Ratify Auditors M With For Eagle Capital Appreciation Fund JNJ Johnson & Johnson 4/22/2010 Elect Directors M With For Eagle Capital Appreciation Fund JNJ Johnson & Johnson 4/22/2010 Ratify Auditors M With For Eagle Capital Appreciation Fund JNJ Johnson & Johnson 4/22/2010 Advisory Vote to Ratify Named Executive Officers' Compensation S Against For Eagle Capital Appreciation Fund JNJ Johnson & Johnson 4/22/2010 Amend Articles/Bylaws/Charter Call Special Meetings S With Against Eagle Capital Appreciation Fund BAX Baxter International Inc. 5/4/2010 Elect Directors M With For Eagle Capital Appreciation Fund BAX Baxter International Inc. 5/4/2010 Ratify Auditors M With For Eagle Capital Appreciation Fund BAX Baxter International Inc. 5/4/2010 Reduce Supermajority Vote Requirement S Against For Eagle Capital Appreciation Fund ESRX Express Scripts, Inc. 5/5/2010 Elect Directors M With For Eagle Capital Appreciation Fund ESRX Express Scripts, Inc. 5/5/2010 Ratify Auditors M With For Eagle Capital Appreciation Fund ESRX Express Scripts, Inc. 5/5/2010 Report on Political Contributions S With Against Eagle Capital Appreciation Fund ESRX Express Scripts, Inc. 5/5/2010 Require Independent Board Chairman S With Against Eagle Capital Appreciation Fund PEP PepsiCo, Inc. 5/5/2010 Elect Directors M With For Eagle Capital Appreciation Fund PEP PepsiCo, Inc. 5/5/2010 Ratify Auditors M With For Eagle Capital Appreciation Fund PEP PepsiCo, Inc. 5/5/2010 Amend Omnibus Stock Plan M With For Eagle Capital Appreciation Fund PEP PepsiCo, Inc. 5/5/2010 Report on Charitable Contributions S With Against Eagle Capital Appreciation Fund PEP PepsiCo, Inc. 5/5/2010 Amend Articles/Bylaws/Charter Call Special Meetings S With Against Eagle Capital Appreciation Fund PEP PepsiCo, Inc. 5/5/2010 Report onPublic Policy Advocacy Process S With Against Eagle Capital Appreciation Fund 12572Q105 CME CME Group Inc. 5/5/2010 Elect Directors M With For Eagle Capital Appreciation Fund 12572Q105 CME CME Group Inc. 5/5/2010 Ratify Auditors M With For Eagle Capital Appreciation Fund PBCT People's United Financial, Inc. 5/6/2010 Elect Directors M With For Eagle Capital Appreciation Fund PBCT People's United Financial, Inc. 5/6/2010 Ratify Auditors M With For Eagle Capital Appreciation Fund PBCT People's United Financial, Inc. 5/6/2010 Require a Majority Vote for the Election of Directors S N/A For Eagle Capital Appreciation Fund ALTR Altera Corporation 5/6/2010 Elect Directors M With For Eagle Capital Appreciation Fund ALTR Altera Corporation 5/6/2010 Amend Omnibus Stock Plan M With For Eagle Capital Appreciation Fund ALTR Altera Corporation 5/6/2010 Amend Qualified Employee Stock Purchase Plan M With For Eagle Capital Appreciation Fund ALTR Altera Corporation 5/6/2010 Ratify Auditors M With For Eagle Capital Appreciation Fund ALTR Altera Corporation 5/6/2010 Reduce Supermajority Vote Requirement S Against For Eagle Capital Appreciation Fund STJ St. Jude Medical, Inc. 5/7/2010 Elect Directors M With For Eagle Capital Appreciation Fund STJ St. Jude Medical, Inc. 5/7/2010 Ratify Auditors M With For Eagle Capital Appreciation Fund STJ St. Jude Medical, Inc. 5/7/2010 Prepare Sustainability Report S Against For Eagle Capital Appreciation Fund OXY Occidental Petroleum Corporation 5/7/2010 Elect Directors M With For Eagle Capital Appreciation Fund OXY Occidental Petroleum Corporation 5/7/2010 Ratify Auditors M With For Eagle Capital Appreciation Fund OXY Occidental Petroleum Corporation 5/7/2010 Amend Omnibus Stock Plan M With For Eagle Capital Appreciation Fund OXY Occidental Petroleum Corporation 5/7/2010 Advisory Vote to Ratify Named Executive Officers' Compensation M With For Eagle Capital Appreciation Fund OXY Occidental Petroleum Corporation 5/7/2010 Limit Executive Compensation S With Against Eagle Capital Appreciation Fund OXY Occidental Petroleum Corporation 5/7/2010 Require Independent Board Chairman S With Against Eagle Capital Appreciation Fund OXY Occidental Petroleum Corporation 5/7/2010 Amend Articles/Bylaws/Charter Call Special Meetings S With Against Eagle Capital Appreciation Fund OXY Occidental Petroleum Corporation 5/7/2010 Report on Host Country Social and Environmental Laws S With Against Eagle Capital Appreciation Fund OXY Occidental Petroleum Corporation 5/7/2010 Require a Majority Vote for the Election of Directors S Against For Eagle Capital Appreciation Fund OXY Occidental Petroleum Corporation 5/7/2010 Report on Policy for Increasing Safety by Reducing Hazardous Substance Usage and Re-locating Facilities S With Against Eagle Capital Appreciation Fund OXY Occidental Petroleum Corporation 5/7/2010 Double Trigger on Equity Plans S With Against Eagle Capital Appreciation Fund GILD Gilead Sciences, Inc. 5/11/2010 Elect Directors M With For Eagle Capital Appreciation Fund GILD Gilead Sciences, Inc. 5/11/2010 Ratify Auditors M With For Eagle Capital Appreciation Fund GILD Gilead Sciences, Inc. 5/11/2010 Reduce Supermajority Vote Requirement S Against For Eagle Capital Appreciation Fund AMT American Tower Corporation 5/12/2010 Elect Directors M With For Eagle Capital Appreciation Fund AMT American Tower Corporation 5/12/2010 Ratify Auditors M With For Eagle Capital Appreciation Fund SCHW The Charles Schwab Corporation 5/13/2010 Elect Directors M With For Eagle Capital Appreciation Fund SCHW The Charles Schwab Corporation 5/13/2010 Ratify Auditors M With For Eagle Capital Appreciation Fund SCHW The Charles Schwab Corporation 5/13/2010 Amend Executive Incentive Bonus Plan M With For Eagle Capital Appreciation Fund SCHW The Charles Schwab Corporation 5/13/2010 Report on Political Contributions S Against For Eagle Capital Appreciation Fund SCHW The Charles Schwab Corporation 5/13/2010 Adopt a Policy in which the Company will not Make or Promise to Make Any Death Benefit Payments to Senior Executives S With Against Eagle Capital Appreciation Fund WU The Western Union Company 5/14/2010 Elect Directors M With For Eagle Capital Appreciation Fund WU The Western Union Company 5/14/2010 Ratify Auditors M With For Eagle Capital Appreciation Fund CCI Crown Castle International Corp. 5/18/2010 Elect Director Edward C. Hutcheson, Jr M With For Eagle Capital Appreciation Fund CCI Crown Castle International Corp. 5/18/2010 Elect Director J. Landis Martin M With For Eagle Capital Appreciation Fund CCI Crown Castle International Corp. 5/18/2010 Elect Director W. Benjamin Moreland M With For Eagle Capital Appreciation Fund CCI Crown Castle International Corp. 5/18/2010 Ratify Auditors M With For Eagle Capital Appreciation Fund HAL Halliburton Company 5/19/2010 Elect Directors M With For Eagle Capital Appreciation Fund HAL Halliburton Company 5/19/2010 Ratify Auditors M With For Eagle Capital Appreciation Fund HAL Halliburton Company 5/19/2010 Review and Assess Human Rights Policies S Against For Eagle Capital Appreciation Fund HAL Halliburton Company 5/19/2010 Report on Political Contributions S With Against Eagle Capital Appreciation Fund HAL Halliburton Company 5/19/2010 Advisory Vote to Ratify Named Executive Officers' Compensation S Against For Eagle Capital Appreciation Fund HAL Halliburton Company 5/19/2010 Amend Articles/Bylaws/Charter Call Special Meetings S With Against Eagle Capital Appreciation Fund BRCM Broadcom Corporation 5/20/2010 Elect Directors M With For Eagle Capital Appreciation Fund BRCM Broadcom Corporation 5/20/2010 Ratify Auditors M With For Eagle Capital Appreciation Fund TMO Thermo Fisher Scientific Inc. 5/26/2010 Elect Directors M With For Eagle Capital Appreciation Fund TMO Thermo Fisher Scientific Inc. 5/26/2010 Ratify Auditors M With For Eagle Capital Appreciation Fund LOW Lowe's Companies, Inc. 5/28/2010 Elect Directors M With For Eagle Capital Appreciation Fund LOW Lowe's Companies, Inc. 5/28/2010 Ratify Auditors M With For Eagle Capital Appreciation Fund LOW Lowe's Companies, Inc. 5/28/2010 Provide Right to Call Special Meeting M With For Eagle Capital Appreciation Fund LOW Lowe's Companies, Inc. 5/28/2010 Report on Political Contributions S With Against Eagle Capital Appreciation Fund LOW Lowe's Companies, Inc. 5/28/2010 Require Independent Board Chairman S With Against Eagle Capital Appreciation Fund 12497T101 CBG CB Richard Ellis Group, Inc. 6/2/2010 Elect Directors M With For Eagle Capital Appreciation Fund 12497T101 CBG CB Richard Ellis Group, Inc. 6/2/2010 Ratify Auditors M With For Eagle Capital Appreciation Fund SPLS Staples, Inc. 6/7/2010 Elect Directors M With For Eagle Capital Appreciation Fund SPLS Staples, Inc. 6/7/2010 Approve Executive Incentive Bonus Plan M With For Eagle Capital Appreciation Fund SPLS Staples, Inc. 6/7/2010 Amend Omnibus Stock Plan M With For Eagle Capital Appreciation Fund SPLS Staples, Inc. 6/7/2010 Ratify Auditors M With For Eagle Capital Appreciation Fund SPLS Staples, Inc. 6/7/2010 Provide Right to Act by Written Consent S Against For Eagle Capital Appreciation Fund SPLS Staples, Inc. 6/7/2010 Amend Articles/Bylaws/Charter Call Special Meetings S Against For Eagle Capital Appreciation Fund 09062X103 BIIB Biogen Idec Inc. 6/9/2010 Elect Directors M With For Eagle Capital Appreciation Fund 09062X103 BIIB Biogen Idec Inc. 6/9/2010 Ratify Auditors M With For Eagle Capital Appreciation Fund 09062X103 BIIB Biogen Idec Inc. 6/9/2010 Amend Non-Employee Director Omnibus Stock Plan M With For Eagle Capital Appreciation Fund 87612E106 TGT Target Corporation 6/9/2010 Elect Directors M With For Eagle Capital Appreciation Fund 87612E106 TGT Target Corporation 6/9/2010 Ratify Auditors M With For Eagle Capital Appreciation Fund 87612E106 TGT Target Corporation 6/9/2010 Declassify the Board of Directors M With For Eagle Capital Appreciation Fund 87612E106 TGT Target Corporation 6/9/2010 Reduce Supermajority Vote Requirement M With For Eagle Capital Appreciation Fund 87612E106 TGT Target Corporation 6/9/2010 Amend Articles of Incorporation M With For Eagle Capital Appreciation Fund 87612E106 TGT Target Corporation 6/9/2010 Advisory Vote to Ratify Named Executive Officers' Compensation S Against For Eagle Capital Appreciation Fund 29444U502 EQIX Equinix, Inc. 6/10/2010 Elect Directors M With For Eagle Capital Appreciation Fund 29444U502 EQIX Equinix, Inc. 6/10/2010 Ratify Auditors M With For Eagle Capital Appreciation Fund Teva Pharmaceutical Industries Ltd. 6/29/2010 Approve Final Dividend of NIS 2.50 (USD 0.642) Per Share M With For Eagle Capital Appreciation Fund Teva Pharmaceutical Industries Ltd. 6/29/2010 Elect Directors M With For Eagle Capital Appreciation Fund Teva Pharmaceutical Industries Ltd. 6/29/2010 Approve Auditors and Authorize Board to Fix Their Remuneration M With For Eagle Capital Appreciation Fund Teva Pharmaceutical Industries Ltd. 6/29/2010 Approve Stock Option Plan M Against Against Eagle Capital Appreciation Fund Teva Pharmaceutical Industries Ltd. 6/29/2010 Approve Compensation of Board Chairman M With For Eagle Capital Appreciation Fund Teva Pharmaceutical Industries Ltd. 6/29/2010 Approve Compensation of Director M With For Eagle Capital Appreciation Fund Teva Pharmaceutical Industries Ltd. 6/29/2010 Increase Authorized Share Capital M With For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Eagle Capital Appreciation Fund By: /s/ J. Cooper Abbott J. Cooper Abbott Principal Executive Officer Date:
